Ramirez v A.W.&S. Constr. Co., Inc. (2019 NY Slip Op 09096)





Ramirez v A.W.&S. Constr. Co., Inc.


2019 NY Slip Op 09096


Decided on December 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Kapnick, González, JJ.


15498813

[*1]10613N Luis Ramirez, Plaintiff-Respondent,
vA.W. & S. Construction Co., Inc., et al., Defendants-Appellants.


Russo & Toner, LLP, New York (Daniel M. Schiavetta of counsel), for appellants.
William Schwitzer & Associates, P.C., New York (D. Allen Zachary of counsel), for respondent.

Order, Supreme Court, New York County (Manuel Mendez, J.), entered on or about March 5, 2019, which purported to deny defendants' motion for leave to reargue defendants' motion for summary judgment, but effectively granted reargument and adhered to its prior determination, unanimously affirmed, without costs.
Issues of fact exist whether plaintiff was engaged in protected activity under Labor Law §§ 240(1) and 241(6) at the time he was injured (see Gonzalez v Paramount Group, Inc., 157 AD3d 427 [1st Dept 2018]; Cardenas v One State St., LLC, 68 AD3d 436 [1st Dept 2009]). Similarly, there are factual issues whether defendant contractor Waldorf exercised supervision and control over plaintiff's work for purposes of Labor Law § 200 and common law negligence (see Mutadir v 80-90 Maiden Lane Del LLC, 110 AD3d 641 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 19, 2019
CLERK